Exhibit 10.2 EXECUTION ASSIGNMENT AND REAFFIRMATION OF GUARANTY Assignment and Reaffirmation of Guaranty, dated October 20, 2016 (this “Assignment”) among UBS REAL ESTATE SECURITIES INC. (“Assignor”), UBS AG, by and through its branch office at 1285 Avenue of the Americas, New York, New York (“Assignee” and “UBS 1285”) and RAIT FINANCIAL TRUST (the “Guarantor”). WITNESSETH Assignor, RAIT CRE Conduit II, LLC and Guarantor are parties to that certain (a) Master Repurchase Agreement, dated as of January 24, 2014 (as amended, restated, supplemented or otherwise modified, the “Repurchase Agreement”) and (b) Pricing Letter, dated as of January 24, 2014 (as amended, restated, supplemented or otherwise modified, the “Pricing Letter”). The Guarantor is a party to that certain Guaranty, dated as of January 24, 2014 (the “Existing Guaranty”, as assigned by this Assignment and Reaffirmation, the “Guaranty”), made by Guarantor in favor of Assignor.Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Repurchase Agreement, the Pricing Letter and the Existing Guaranty, as applicable.
